United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 12, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-51301
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ELZIE ROOSEVELT ROBERTS, JR., also known as Elzie Roosevelt
Roberts,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:04-CR-35-1
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Elzie Roosevelt Roberts, Jr., appeals his conviction by a

jury of two counts of possession of an unregistered firearm in

violation of the National Firearms Act, specifically 26 U.S.C.

§§ 5845(a), 5861(d), and 5871.   The district court sentenced

Roberts to concurrent terms of 100 months of imprisonment and

concurrent terms of three years of supervised release.

     Roberts argues that the evidence was insufficient to prove

that he knew of the characteristics of the sawed-off shotgun that

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-51301
                                 -2-

prohibit its possession under § 5861(d).   Because Roberts failed

to move for a judgment of acquittal, his sufficiency challenge is

reviewed only for a manifest miscarriage of justice.     United

States v. Avants, 367 F.3d 433, 449 (5th Cir. 2004).     Such a

miscarriage of justice occurs when the record is “devoid of

evidence of guilt or the evidence [is] so tenuous that a

conviction is shocking.”    Id.

     The Government was required to prove that Roberts knew of

the features of the weapon that made it a “firearm” under

§ 5845(a), specifically, that it was a shotgun having an overall

length of less than 26 inches or a barrel of less than 18 inches

in length.    Staples v. United States, 511 U.S. 600, 619-20

(1994); United States v. Reyna, 130 F.3d 104, 109-10 (5th Cir.

1997); § 5845(a).   The shotgun was admitted into evidence and

could be inspected by the jury.   Its barrel was 10-1/2 inches

long and its overall length was only 17 inches.   Such

characteristics are readily apparent and externally visible.

     The record is not devoid of evidence of Roberts’s guilt.

Roberts’s conviction does not constitute a manifest miscarriage

of justice.   See Staples, 511 U.S. at 616 n.11; Reyna, 130 F.3d

at 109 n.6; Avants, 367 F.3d at 449.

     Accordingly, the judgment of the district court is AFFIRMED.